DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/20 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by West et al (20140175244).
Claim 1.  West discloses a wire management system for solar panel arrays comprising:
a. a solar panel mounting assembly (110 and/or 120 and/or frame portion 104a,b); 

c. a tab (any of 6600,6900,7200) further comprising a first end and a length that extends to a second end such that: 
i. the first end of the tab is pivotally coupled to the solar panel mounting assembly and 
ii. the length of the tab is aligned laterally along the outside of the conduit forming a perimeter around the conduit (as noted at least at paragraphs 0222-0227 and as seen in figures 66-74; where the tab is aligned laterally outside/laterally to the conduit where the conduit is as noted in the figure below and where the conduit is 105, where they are not within the conduit and are assembled to be on a side of the conduit forming a perimeter, i.e laterally).

    PNG
    media_image1.png
    482
    757
    media_image1.png
    Greyscale

Claim 2.  The wire management system of claim 1 wherein the tab is resilient such that when the tab is moved upward from a first position and subsequently 
Claim 3.  The wire management system of claim 1 further comprising at least one wire (as noted in figures 66-74 and in the disclosure) wherein the tab is resilient and is configured to engage and secure the at least one wire within the conduit by applying downward pressure on the at least one wire when the first tab is moved upward from a first position and subsequently released (as noted in paragraphs 0222-0227 where it has a spring action both for attaching to the frame and for holding the wires by press fit).
Claim 10.The wire management system of claim 2 such that when the tab is moved upward from a first positon the conduit passes within the perimeter of the tab (as noted at least in paragraphs 0222-0227 and figures 66-74).
Response to Arguments
Applicant's arguments filed 8/24/20 have been fully considered but they are not persuasive.  
Applicant’s note that the claim has been amended to remove the reference to a “first” tab and instead included the reference only to a “tab” is not sufficient to overcome the prior art and rejection as presented above.  The claim scope was not changed to distinguish over the reference as the reference also includes a tab as noted above.
Applicant’s argument that the element 6600 is in no way aligned laterally along the outside of the conduit in a way that forms a perimeter around the conduit is not persuasive.  As noted in the rejection above when the conduit is element 105 the tab 6600,69000,7200 is snapped onto the conduit laterally along the outside of the conduit .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228.  The examiner can normally be reached on M, TH, F 8am-1pm est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/Primary Examiner, Art Unit 3635